ORDER

PER CURIAM.
AND NOW, this 2nd day of May, 2008, Petitioners’ request for the exercise of extraordinary jurisdiction pursuant to 42 Pa. C.S. § 726 is granted limited to the question of alleged violations of grand jury secrecy. See also, In Re: Dauphin County Investigating Grand Jury (Petition of Joseph F. Sica), 13 MM 2008.
The matter is remanded to Supervising Judge Todd A. Hoover for the purpose of conducting an expedited evidentiary hearing relating to allegations of violations of the secrecy provisions of the Investigating Grand Jury Act, 42 Pa.C.S. § 4541 et seq. At the conclusion of the hearing, Supervising Judge Hoover is directed to consider *713whether a special prosecutor should be appointed to pursue the allegations and to forward an opinion setting forth his findings and recommendations to this Court within ninety days of the date of this order.
The remaining claims presented in the Renewed Application for Review, and the request for a stay, are denied.
Jurisdiction is retained.